NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 19-30205
                                                     19-30206
                Plaintiff-Appellee,

 v.                                             D.C. Nos. 4:90-cr-00017-BMM-1
                                                          1:90-cr-00024-BMM-1
ELWOOD GENE HALL, AKA Codgie
Hall,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                     Brian Morris, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      In these consolidated appeals, Elwood Gene Hall appeals from the district

court’s judgment revoking his supervised release for the fourth time and imposing

a sentence of 6 months, to be followed by a 30-month term of supervised release.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hall challenges only the 30-month term of supervision. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Hall contends that the term of supervised release is substantively

unreasonable because it was imposed for the unnecessary purpose of allowing Hall

to complete sex offender treatment. The district court did not abuse its discretion

by imposing the 30-month term of supervised release, which is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007). The record

belies Hall’s claim that the district court imposed the term of supervised release

solely for Hall to complete sex offender treatment. While the court was

reasonably concerned about Hall’s failure to complete treatment, the record reflects

that it also imposed the sentence to sanction Hall’s repeated breaches of the court’s

trust and to protect the public. See 18 U.S.C. § 3583(e); United States v. Simtob,

485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                          19-30205 & 19-30206